Citation Nr: 0021692	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-33 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic depression, major depression, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to July 1963.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Oakland, 
California, which denied the veteran's claim of entitlement 
to a rating in excess of 30 percent for his service connected 
psychiatric disorder. 

By rating action dated in June 1997, the RO determined that 
the veteran was entitled to a 50 percent evaluation for his 
service connected psychiatric disorder.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In the June 1997 rating decision, the RO also denied a claim 
of entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  The 
veteran subsequently filed a timely Substantive Appeal 
regarding this denial.  Thus, this matter is also presently 
before the Board on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's major depression is 
manifested by no more than moderate occupational and social 
impairment with decreased reliability and productivity due to 
symptoms such as impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing effective 
work and social relationships.

2.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more; or as a result of 
two or more disabilities, a combined rating of 70 percent or 
more.

3.  The veteran's service-connected disability is not shown 
to be of such severity as to preclude him from securing and 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation greater 
than 50 percent for chronic dysthymia, major depression have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9440 (1996).

2.  The criteria for a total rating for compensation on the 
basis of individual unemployability are not met. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran is seeking entitlement to an increased disability 
rating for his service connected major depression and 
entitlement to a total rating based upon individual 
unemployability due to a service-connected disability.  The 
veteran's only service-connected disability is his 
psychiatric disorder.

As an initial matter, the Board concludes that the veteran's 
claims are well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Well-grounded claims having been presented, VA has an 
obligation to assist the veteran in the development of his 
claims.  38 U.S.C.A. § 5107(a).  Upon a review of the record, 
the Board finds that all of the evidence necessary for 
adjudication of these claims has been obtained.  In 
particular, the Board notes that all relevant VA and private 
treatment records have been obtained, records from the Social 
Security Administration have been associated with the claims 
folder, and the veteran was afforded a VA psychiatric 
examination in March 1998 in order to assess the level of 
impairment resulting from his service-connected disability.  
Therefore, the Board finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the interest of clarity, the Board will first describe the 
factual background of the case.  The Board will then proceed 
to separately analyze the issues and render a decision.


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

The veteran's service medical records indicate that he was 
admitted to a naval hospital after he attempted suicide by 
slashing his left wrist.  June 1963 medical board proceedings 
resulted in a diagnosis of neurotic depressive reaction.  

The veteran was awarded entitlement to service connection for 
a psychiatric disorder by rating action of the RO dated in 
November 1993.  A 30 percent disability evaluation was 
assigned.  That rating was based on the medical evidence then 
of record, including the report of a February 1994 VA 
psychiatric examination in which the veteran's Global 
Assessment of Functioning (GAF) had been assessed as 55.

In February 1996, the veteran submitted a claim of 
entitlement to an increased rating evaluation for his 
service-connected psychiatric disorder.  The veteran 
contended that he had become very depressed and unable to 
cope with the everyday stresses of life.

VA outpatient treatment records dated from May 1996 to August 
1996 reveal that the veteran received ongoing treatment for 
psychiatric problems.  During a May 1996 examination, the 
veteran reported that he had not been actively treated for 
his depression since 1963.  The veteran indicated that he had 
attempted suicide in service, but that he had not had any 
suicidal ideation lately.  He also indicated that he was 
currently disabled from his work as a truck driver due to a 
seizure disorder.  The examiner noted an Axis I diagnosis of 
depression and an Axis II diagnosis of a seizure disorder.  A 
GAF of 60 was noted.

The veteran underwent a VA psychiatric examination in August 
1996.  He denied any psychiatric hospitalizations after being 
discharged from the service.  He reported that following his 
discharge from service, he began working as a cable splicer 
and telephone repairman.  The veteran stated that he had last 
been employed as a truck driver, a job that he had performed 
off an on for over a year.  He indicated that he had started 
seeing a psychiatrist at his wife's behest after he ran his 
truck off the road in April 1996.  He indicated that because 
of his accident and because of the suspicion of either 
seizure disorders or transient ischemic attacks, his license 
had been pulled and he had not worked since April 1996.  He 
indicated that he was currently taking medication, which had 
been prescribed as a preventative measure following his truck 
accident.  He stated that he was unclear whether he had a 
seizure disorder or whether he had experienced a transient 
ischemic attack at the time of his accident.

Upon examination, the VA psychiatrist found that the 
veteran's mood was pleasant and cooperative, and that his 
affect was appropriate.  There was no evidence of 
hallucinations or illusions, and his thought processes were 
found to be coherent and goal directed.  The psychiatrist 
found that the veteran was oriented in all spheres and 
without evidence of any gross cognitive deficit.  The 
psychiatrist also found that there was no evidence of any 
psychotic thinking.  The veteran denied any suicidal or 
homicidal ideation.  The veteran also indicated that he had 
no suicidal intent when he drove his truck off the road, 
although his wife had expressed concern that he was trying to 
kill himself at the time.  The veteran stated that although 
he had tried to kill himself in service, he did not believe 
that he could do so at this time.  The VA psychiatrist 
concluded that the veteran had given a history of chronic 
feelings of depression that were consistent with dysthymic 
disorder.  An Axis I diagnosis of dysthymic disorder, late 
onset, was noted.  The VA psychiatrist assigned a GAF of 58 
for moderate difficulty in social and occupational 
functioning on the basis of his dysthymic disorder.

By rating action dated in November 1996, the RO continued a 
30 percent disability evaluation for the veteran's service-
connected chronic dysthymia.   


In March 1997, the veteran was hospitalized at a VA facility 
for depression with indefinite suicidal ideation.  The 
veteran related that he had been working as a truck driver 
since 1994; prior to that he had worked for the telephone 
company but had been laid off in 1993.  He explained that in 
April 1996, his truck went off the road, although he had no 
recollection of what happened.  He was subsequently 
hospitalized and "grounded" by his employer.  He continued 
to experience seizure episodes.  The VA physician noted that 
the veteran appeared to be anxious and depressed secondary to 
uncontrolled seizure episodes.  The veteran also claimed that 
he had been depressed ever since 1994, when his two sons left 
for the military.  The veteran reported occasional thoughts 
of suicide recently and admitted to four episodes of suicide 
attempts between 1963 and 1995.  At discharge, the VA 
physician noted an Axis I diagnosis of dysthymic disorder, 
late onset, and an Axis III diagnosis of partial complex 
seizures.  A GAF score of 50 was noted.  

In May 1997, the veteran submitted a claim for entitlement to 
a total rating based upon individual unemployability.  In 
support of his claim, he submitted a statement from his wife, 
who indicated that the veteran had lost three or four jobs in 
the past due to depression.  She reported that the veteran 
would often find excuses to stay home from work, and that it 
was often a "battle" to get him to go back out again.  She 
indicated that the companies he worked for would often have 
to send someone out to pick up his truck.

The veteran underwent a VA psychiatric examination in May 
1997.  He reported having worked for a telephone company for 
thirty-five years when he was retired.  He evidently viewed 
his being laid off as a product of age discrimination.  He 
then went to work as truck driver, but stopped work in April 
1996.  He endorsed fairly chronic suicidal thoughts, but did 
not express an imminent plan.  The VA psychiatrist noted that 
the veteran had deteriorated to the point where his 
underlying affective disorder could be diagnosed as a major 
depression.  The psychiatrist indicated that given that the 
veteran was previously diagnosed with dysthymic disorder, it 
was most likely that the depression was irreversible and 
permanent, although treatment could ameliorate the symptoms 
to a degree.  The major depression was felt to have evolved 
from and was considered an extension of his underlying 
dysthymic disorder, and not felt in and of itself to preclude 
employment.  The psychiatrist noted an Axis I diagnosis of 
major depressive disorder.  A GAF score of 54 was noted, for 
moderate difficulty in social and occupational functioning on 
the basis of his major depressive disorder which was felt to 
be irreversible but which did not in and of itself preclude 
employment.  The psychiatrist concluded that the veteran may 
well be more disabled by virtue of his seizure disorder and 
physical problems.

VA outpatient treatment records reveal that the veteran was 
evaluated in May 1997.  He did not appear to be a danger to 
himself or others.  He had very little insight but judgment 
was generally unimpaired, and memory was said to be adequate.  
He was said to have a history of trying to hide his 
depression.  A diagnosis of Axis I: depression was provided 
and a GAF code of 60 was assigned.

In June 1997, the RO granted a 50 percent evaluation for the 
veteran's service connected chronic dysthymia, major 
depression, effective as of February 15, 1996.  The RO also 
denied his claim of entitlement to individual 
unemployability.

A January 1998 decision by the Social Security Administration 
(SSA) reveals that the veteran had undergone consulting 
neurological and psychiatric evaluations in September 1997 
and October 1997, respectively.  Reports of these 
examinations have been associated with the claims folder.  
The neurological evaluation performed in September 1997 
revealed that the veteran had been experiencing about 3 to 4 
seizures per month with loss of consciousness and associated 
phenomena, which suggested a complex partial seizure 
disorder.  It was determined that this disorder required 
normal seizure precautions, such as no driving or operating 
heavy equipment and no working at heights.  

The psychiatrist who evaluated the veteran in October 1997 
noted a diagnosis of major depression, recurrent, mild to 
moderate.  The psychiatrist concluded that the veteran was 
able to understand, carry out, and remember complex 
instructions.  The psychiatrist further concluded that the 
veteran was able to function in an environment with little 
peer or public contact, and to tolerate reasonable and 
constructive criticism.  The veteran was also noted to have 
the ability to work at a normal pace, and to tolerate a low-
stress environment.  The psychiatrist found that a GAF score 
of 60 to 65 was warranted.  

Following these examinations, the SSA sought a consultation 
with vocational resource specialist from the California 
Disability Determination Services.  The specialist opined 
that the veteran's impairments precluding high levels of 
stress or seizure precautions preclude his past relevant 
truck driving and telephone technician jobs.  She also 
indicated that his mental limitations precluded him from 
performing any alternative jobs existing in significant 
numbers in the economy.  Based on the opinions of the 
psychiatrist, neurologist, and resource specialist mentioned 
above, the SSA determined in its January 1998 decision that 
the veteran had become entitled to benefits from that agency 
in April 1996.

In March 1998, the veteran underwent another VA psychiatric 
examination.  The veteran recalled that he had been admitted 
to the hospital for about two weeks the year before, at which 
time he had been experiencing suicidal ideation.  He 
indicated that he had not been hospitalized since, and that 
he did not have any current plans of suicide, although he 
reported that he did have thoughts of suicide whenever he was 
not feeling good.  Upon examination, the VA psychiatrist 
found that the veteran's mood was pleasant and cooperative, 
and that there was no evidence of anger or irritability.  
There was also no evidence of hallucinations or illusions, 
and his thought processes were found to be coherent and goal 
directed.  The psychiatrist indicated that the veteran 
continued to have some symptoms of depression, although he 
appeared to be improved from when he was last seen in May 
1997.  The psychiatrist noted that the veteran's depression 
was exacerbated by his seizure disorder and loss of vocation.

Following examination of the veteran, the psychiatrist 
concluded that the veteran's depression did not in and of 
itself preclude employment.  The psychiatrist further 
concluded that were it not for the seizure disorder and other 
multiple medical problems, the veteran would be able to work 
given what appeared to be partial remission of his depressive 
symptoms.  The diagnosis was major depressive, under 
treatment and partial remission.  A GAF code of 57 was given 
with some difficulty in social and occupational functioning.

The veteran's spouse submitted a letter dated in April 1998.  
She indicated that the veteran's depressive symptoms were 
getting worse.  She indicated that his depression had 
profoundly effected his relationship with his family, his 
work and his life generally.  She described that the veteran 
has isolated himself and has allowed his personal appearance 
and hygiene to deteriorate.

VA outpatient treatment records dated from March 1998 to June 
1998 reveal that the veteran continued to receive medication 
for his psychiatric disorder.

I. Entitlement to an increased evaluation for a service-
connected psychiatric disorder.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
chronic dysthymia, major depression. 61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  As the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); see 
also VAOPGCPREC 3-2000 (2000) [opinion of VA General Counsel 
that the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.].  See also 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) [precedential 
opinions of VA's General Counsel are binding on the Board].

The RO provided the veteran notice the old and the revised 
regulations in the August 1997 Statement of the Case.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

The Schedular criteria for rating chronic dysthymia, major 
depression in effect prior to the November 7, 1996 revision 
read as follows:


General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9440 (1996).

The revised Schedular criteria for evaluating chronic 
dysthymia, major depression in effect on and after November 
7, 1996 is as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9440 (1999).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

Analysis

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311. See VAOPGCPREC 3-2000.  Having reviewed the complete 
record, the Board finds that the preponderance of the 
competent and probative evidence is against an increased 
disability under both the current and former schedular 
criteria. 

Former criteria

Under the former rating criteria, the Board finds that the 
preponderance of the evidence is against a 70 percent 
disability rating for the veteran's major depression.  While 
the veteran has demonstrated considerable impairment, the 
Board does not believe that the evidence of record has shown 
that his major depression is of such severity as to warrant a 
70 percent disability rating.  In particular, the Board notes 
that that the March 1998 VA psychiatrist assigned a GAF score 
of 57, which is indicative of only moderate symptoms or 
moderate impairment in social and occupational functioning.  
The Board notes that this score is consistent with the GAF 
scores assigned during the veteran's previous VA psychiatric 
examinations, including a GAF score of 58 assigned in August 
1996 and a GAF score of 54 assigned in May 1997.  In fact, 
with the exception of the veteran's May 1997 hospitalization, 
in which he was assigned a score of 50, the Board notes that 
the veteran has been consistently assigned GAF scores ranging 
from 54 and 60, which are all indicative of a moderate level 
of impairment.  

The Board places great weight of probative value on the 
veteran's GAF scores, which are indicative of a moderate 
level of impairment  These scores are consistent with other 
findings of the examiners.  For example, the October 1997 
examiner characterized the veteran's service-connected major 
depression as mild to moderate.  In essence, although the 
examiners found that the veteran's service-connected major 
depression caused a moderate level of social and industrial 
impairment, severe pathology was not demonstrated.  The VA 
examiners consistently remarked upon other factors, most 
prominently physical illness and a seizure disorder, which 
accounted for the veteran's inability to work.  These 
conclusions are supported by other evidence of record, which 
indicate that the veteran ceased work due to his seizure 
disorder, and not major depression.

The veteran has contended, in essence, that his 
symptomatology is more severe than is recognized by VA.  
However, the Board places greater weight on the medical and 
other evidence in this case, which includes the medical 
reports discussed above and the veteran's employment history.

The Board is of course cognizant of, and does not dispute, 
certain evidence of record which indicates that the veteran's 
major depression is manifested by symptoms including a desire 
for isolation and impaired judgment.  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence supports finding that the 
veteran's overall symptomatology more closely approximates a 
considerable level of impairment, which warrants a 50 percent 
disability evaluation under the old criteria.  The Board also 
believes that the preponderance of the evidence is against 
finding that his psychiatric disability is manifested by 
severe impairment such as to warrant a 70 percent disability 
rating under the old criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the old 
criteria, as there is no evidence demonstrating that he 
suffers from either totally incapacitating psychoneurotic 
symptoms, or that all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  There is no evidence of total incapacitation 
due to psychiatric symptomatology.  It is clear from the 
evidence that the veteran has a difficult time handling 
stress.  However, during examinations, the veteran appeared 
cognitive and oriented, no abnormalities in thought content 
were found, and his memory was completely intact.  The 
remainder of the evidence of record similarly fails to 
reflect anything approaching total incapacitation due to his 
psychiatric disability.  Additionally, as noted above, 
although the veteran prefers isolation, he does appear to 
have been able to maintain his relationships with his wife 
and sons.  He therefore cannot be said to be virtually 
isolated.

Furthermore, while the veteran has reported on several 
occasions that he cannot work due to his major depression, 
the Board finds that the greater weight of the evidence 
supports the conclusion that the veteran is unable to work 
due to his seizure disorder, and not his service-connected 
psychiatric disability.  In this regard, the Board found the 
most probative evidence to be the opinion of the March 1998 
VA psychiatrist, who found that notwithstanding his 
psychiatric disability, the veteran would be able to work 
were it not for his seizure disorder and other multiple 
medical problems.  This is consistent with the findings of 
the May 1997 VA psychiatrist who also found that the 
veteran's depressive disorder did not in and of itself 
preclude employment, and that he was rendered more disabled 
by virtue of his seizure disorder and physical problems.  

The Board has considered the opinion of the vocational 
resource specialist who examined the veteran for the SSA and 
concluded that while the veteran's seizure precautions 
prevented him from returning to his prior employment, it was 
his mental limitations that precluded him from performing any 
alternative jobs.  However, the Board notes that this opinion 
appears inconsistent with the findings of the psychiatric 
examination on which it was based, as the psychiatrist who 
examined the veteran in October 1997 specifically found that 
the veteran had the ability to understand, carry out, and 
remember complex instructions, and that he had the ability to 
function in an environment with little peer or public 
contact.  The October 1997 psychiatrist also found that that 
the veteran could tolerate reasonable and constructive 
criticism, and that he could tolerate a low-stress 
environment.  The psychiatrist also assigned a GAF score of 
60, which, as noted above, is indicative of only moderate 
impairment in occupational function.  

Thus, the Board finds the inconsistent conclusion of the 
vocational resource specialist to be much less probative than 
that of the October 1997 psychiatrist, who concluded that the 
veteran was only moderately impaired and able to function in 
a variety of aspects in an employment setting.  As noted 
above, the conclusions of the October 1997 psychiatrist are 
consistent with those of both the May 1997 and March 1998 VA 
psychiatrists.  In light of these opinions, the Board 
believes that the record does not show that the veteran is 
demonstrably unable to obtain or retain employment due to his 
major depression.  Thus, the Board finds that the 
preponderance of the evidence is against a 100 percent 
disability rating under the old criteria.

Revised criteria

With respect to the new criteria, the Board finds that the 
preponderance of the evidence is against a 70 percent 
disability rating.  Although the Board recognizes that there 
is medical evidence of record indicating that the veteran 
suffers from impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing effective work and 
social relationships, these symptoms are appropriately 
compensated by a 50 percent disability rating under the new 
criteria.  There is no indication, however, that the 
veteran's psychiatric disorder has ever been manifested by 
obsessional rituals, spatial disorientation, or speech that 
is intermittently illogical, obscure, so as to warrant a 70 
percent disability rating under Diagnostic Code 9440.

There is also no indication that the veteran experiences 
impaired impulse control such as unprovoked irritability with 
periods of violence.  In this regard, the Board notes the 
veteran's March 1998 VA examination, in which the 
psychiatrist found no evidence of any anger or irritability.  
The Board believes this to be consistent with the previous 
psychiatric examinations of record, which revealed no 
indication that veteran's psychiatric disability was ever 
manifested by unprovoked irritability with periods of 
violence.  

The Board further finds that the record does not demonstrate 
that the veteran's disability has ever been manifested by 
neglect of personal appearance and hygiene.  Although the 
veteran's wife recently asserted that the veteran had let 
both his personal appearance and hygiene deteriorate, the 
Board notes that such was not demonstrated in any of the 
numerous psychiatric examinations of record.  To the 
contrary, the veteran was repeatedly noted by examining 
psychiatrists to be well groomed and dressed appropriately.  
The Board notes that such a finding was specifically noted 
during the veteran's March 1998 VA examination, which 
occurred only one month before his wife's statement was 
submitted.

The Board also believes the evidence of record does not 
demonstrate that the veteran experiences near-continuous 
depression that is so severe as to affect his ability to 
function independently and appropriately.  As discussed 
above, the veteran was consistently assigned GAF scores 
between 51 and 60 by his examining psychiatrists, which are 
indicative of only moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.

Similarly, the Board also believes that the evidence of 
record does not demonstrate that the veteran experiences 
consistent suicidal ideation so as to warrant a 70 percent 
disability rating.  The Board is of course cognizant that the 
veteran was hospitalized for suicidal ideation in March 1997, 
and that suicidal ideation was also noted during his May 1997 
VA psychiatric examination.  However, the Board notes that 
during his previous evaluations, including both his May 1996 
outpatient examination and his August 1996 VA psychiatric 
examination, the examiners specifically found that the 
veteran did not demonstrate any current suicidal ideation.  
Similarly, during his subsequent evaluations, including his 
May 1997 outpatient examination and his March 1998 VA 
psychiatric examination, the examiners also found that the 
veteran had no current plan or intent to commit suicide.  In 
addition, these examiners also noted that the veteran was not 
considered to be a danger to himself or others.  Therefore, 
although the Board acknowledges the nature of the veteran's 
March 1997 hospitalization, the Board concludes that 
preponderance of the evidence is against finding that the 
veteran's psychiatric disability is currently manifested by 
suicidal ideation.

Thus, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against a 
rating of 70 percent under the new criteria.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the new 
criteria, as there is no evidence that the veteran suffers 
from gross impairment in thought processes, persistent 
hallucinations, or grossly inappropriate behavior.  As noted 
above, although he expressed suicidal ideation for a brief 
period of time between March 1997 and May 1997, there is no 
indication that he has consistently posed a danger to himself 
or to others.  Similarly, the psychiatric examinations of 
record also consistently demonstrated that the veteran has 
experienced no loss of cognitive functions, including memory 
loss.  As discussed in detail above, there is also no 
indication that the veteran cannot perform the activities of 
daily living or maintain his own personal hygiene.

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent under 
both the new and old criteria for Diagnostic Code 9440, which 
pertains to chronic dysthymia, major depression.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the chronic dysthymia, major 
depression more nearly approximate the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (1999).  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (1999).


Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the August 1997 
Statement of the Case that referral for an extraschedular 
evaluation was not warranted for the veteran's service-
connected psychiatric disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence of record in this case does 
not show that the veteran's service-connected psychiatric 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected major depression markedly 
interferes with employment or that he has required frequent 
periods of hospitalization for this disability.  Although the 
Board recognizes that the veteran was hospitalized for 
suicidal ideation in March 1997, the record reflects that 
this was the only occasion in which the veteran had been 
hospitalized for treatment of his psychiatric disability 
since his discharge from service.  Although a 1995 
hospitalization was also noted in the record, this appears to 
have been related to heart surgery, and not to his major 
depression.

The veteran contends that he is unable to work due to his 
service-connected disability.  However, as discussed in 
detail above, the Board believes that the greater weight of 
the evidence supports the conclusion that the veteran is 
unable to work due to his seizure disorder, and not his 
service-connected psychiatric disability.  This is based upon 
the conclusions of the May 1997 and March 1998, who both 
found that the veteran's psychiatric disability did not 
preclude him from obtaining employment.  Rather, they both 
found that the veteran was unable to work due to his seizure 
disorder and other multiple medical problems.  The Board 
believes that this is consistent with the findings of the 
October 1997 psychiatrist, who found that the veteran was 
only moderately occupationally impaired.  The Board believes 
that this is also consistent with the veteran's employment 
history, which reveals that the veteran had been able to 
maintain consistent employment until 1996, when his seizure 
disorder caused him to run his truck off the road.  At that 
time, his license was revoked due to concern over his seizure 
disorder, which resulted in his losing his job.  

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

II.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1999).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1999).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran is currently evaluated at 50 percent for his 
major depression.  This is his only service-connected 
disability.  Thus, he does not meet the requirements for the 
assignment of a total disability rating based upon individual 
unemployability.  See 38 C.F.R. §§ 4.25, 4.16(a).  As a 
result, the veteran is not eligible for a total rating due to 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
Board must still consider whether the veteran is unable to 
secure or follow substantially gainful employment so as to 
warrant assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321.  See 38 C.F.R. §  4.16(b).  

The veteran's service-connected major depression and its 
impact on his employability has been discussed at some length 
above.  In essence, in addressing the issue of entitlement to 
a total disability rating the Board is confronted with the 
problem of sorting out the relationships between the 
veteran's service-connected major depression and his non-
service connected seizure disorder as they impact on his 
employability.  As discussed below, although the veteran 
contends that his depression has caused him to be unable to 
be employed, other evidence of record ascribes this to his 
seizure disorder. 

The veteran has reported that he worked as a cable splicer 
and telephone repairman from the time of his discharge from 
service until his retirement in 1993.  He has indicated that 
he believed his retirement at that time to be the result of 
age discrimination.  Thereafter, he worked off and on as a 
truck driver for over a year, until his license was revoked 
following an accident that occurred in April 1996.

After reviewing the record, the Board finds that the 
veteran's service-connected psychiatric disability not of 
such severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that there is no medical evidence which supports the 
proposition that he is unemployable solely due to his 
service-connected disability.  Rather, the Board believes 
that the greater weight of medical evidence demonstrates that 
the veteran has experienced only moderate impairment in 
social and occupational functioning due to his major 
depression.  As noted above, the veteran has been repeatedly 
assigned GAF scores between 51 and 60, which are indicative 
of only moderate impairment in social and occupational 
functioning.

In addition, the Board places great probative weight on both 
the May 1997 and March 1998 VA psychiatrists, who, as 
discussed in detail above, specifically found that the 
veteran's psychiatric disability did not preclude him from 
obtaining employment.  Rather, they both determined that the 
veteran was unable to work due to his seizure disorder and 
other multiple medical problems.  This is consistent with the 
veteran's employment history, which reveals that the veteran 
had been able to maintain consistent employment until April 
1996, when his seizure disorder caused him to run his truck 
off the road.  This is also consistent with the findings of 
the October 1997 psychiatrist, who found that the veteran was 
only moderately  impaired and able to function in a variety 
aspects in an employment setting.  

Therefore, because the competent medical evidence of record 
demonstrates that the veteran suffers from only moderate 
impairment due to his major depression, and because the 
record demonstrates that he was able to maintain consistent 
employment until his seizure disorder caused his accident in 
April 1996, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disability do not prevent him 
from securing and following substantially gainful employment.  
The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to an disability rating in excess of 50 percent 
for service connected chronic dysthymia, major depression is 
denied.  

Entitlement to a total rating based upon individual 
unemployability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

